DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references listed in the Information Disclosure Statement(s) filed on 11/16/2021, 4/18/2022, and 7/20/2022 have been considered by the examiner (see attached PTO-1449 form or PTO/SB/08A and 08B forms).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “an output data signal based on a first error removal voltage” (lines 2-3), “sample a sampler input signal based on the output data signal to produce… a second symbol” and “a third symbol” (lines 4-8), and “the first error removal voltage to be based on a first difference between the second symbol and the third symbol”.
This is unclear and indefinite since the output signal is based on the first error removal voltage, while the first error removal voltage is based on the output signal (via the difference between the second and third symbols). Based on the claim language, it is unclear how an input can simultaneously be an output that relies on itself.
It is suggested to applicant to amend claim 2 to differentiate the first error removal voltage used in producing the output data signal, from an updated first error removal voltage based on the output data sampler outputs used for subsequent iterations of the receiver operation.

Claims 3-8 are dependent on claim 2, and are similarly rejected.

Claims 9 and 16 also recite a circular relationship between the first error removal voltage and the data sampler outputs which are used to generate the first error removal voltage. Claims 9 and 16 are also rejected for being indefinite.

Claims 10-15 and 17-21 are dependent on claims 9 and 16, and are similarly rejected.

Allowable Subject Matter
Claims 2-21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lu (US 2020/0295871) discloses a PAM receiver with decision feedback equalization with a output slicer being delayed by a delay chain (Fig. 1).
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S HUANG whose telephone number is (571)270-1798. The examiner can normally be reached Monday - Friday, 9:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on (571) 272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David S Huang/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        8/24/2022